Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karapatis et al. (US Patent Application Publication No. 2016/0098981). With regard to Claims 1 and 14, Karapatis discloses an assembly of at least two gongs (10, 20) connected to at least one gong carrier (1) for a striking mechanism of a watch (Abstract, Line 1), wherein the assembly comprises at least one first gong (11-14) and a second gong (21-24), the first gong being produced from a material (M1) that is different from a material (M2) of the second gong (Paragraph 0031).
With regard to Claim 2, Karapatis discloses each gong being connected to its own gong carrier (Fig. 2).
With regard to Claim 3, Karapatis discloses each gong connected to its gong carrier being produced in one piece in single-piece form (Fig. 1).
With regard to Claim 4, Karapatis discloses more than two gongs (Fig. 3), wherein a first gong (11-12) is connected to a first gong carrier (M1), wherein a second gong (31-32) is connected to a second gong carrier (M2), wherein a third gong (21-22) is connected to a third gong carrier (second M1), and wherein a fourth gong (Fig. 3) is connected to a fourth gong carrier (Fig. 3).
With regard to Claim 5, Karapatis discloses more than two gongs, wherein a first gong (11-12) is connected to a first gong carrier (M1), wherein a second gong (31-32) is connected to a second gong carrier (M2), and wherein a third gong (21) and a fourth gong (22) are connected to the same third gong carrier (second M1).
With regard to Claim 6, Karapatis discloses the third gong being connected by one end to a first side (Fig. 3) of the same third gong carrier, whereas the fourth gong is connected by one end to a second side (Fig. 3) of the same third gong carrier opposite to the first side.
With regard to Claim 7, Karapatis discloses the third gong and the fourth gong connected to the same third gong carrier being produced in only one piece in single-piece form (Fig. 3), wherein the other gongs connected to their respective gong carrier are each produced in only one piece in single-piece form (Fig. 3), and wherein the third gong and the fourth gong are produced from the same material different from the other gongs, which are also produced in materials different from each other.
With regard to Claim 8, Karapatis discloses each gong carrier in the form of a plate (Fig. 3) with a thickness similar to the thickness of each gong.
With regard to Claim 9, Karapatis discloses a plurality of gongs connected to one or more gong carriers (Fig. 3) by one of their ends, and in that the other end of each gong is free to move.
With regard to Claim 10, Karapatis discloses each gong carrier connected to one or two gongs being produced in one piece in single-piece form (Fig. 3).
With regard to Claim 11, Karapatis discloses the first gong connected to the first gong carrier being produced from a first material (M1), wherein the second gong connected to the second gong carrier is produced from a second material (M2) different from the first material, and wherein the third gong and the fourth gong connected to the third gong carrier are produced from a third material (M3) different from the first material and from the second material.
With regard to Claim 12, Karapatis discloses at least the two gongs being able to be arranged one above the other in a watch (Abstract) case and having different lengths (Fig. 3) so as each to generate a particular different note once activated for a minutes repetition.
With regard to Claim 13, Karapatis discloses the four gongs having different lengths  (Fig. 3) so as each to generate a particular different note once activated for a chime, wherein the first gong and the fourth gong are able to be arranged one above the other in a watch case, wherein the second gong and the third gong are able to be arranged one above the other in a watch case, wherein the second gong is intended to be mounted coaxial towards the inside and in the same plane as the first gong, and wherein the third gong is intended to be mounted coaxial towards the inside and in the same plane as the fourth gong.
With regard to Claim 15, Karapatis discloses a gong with a round cross-section (Fig. 3) is connected to a gong with a square cross-section (Fig. 3).
With regard to Claim 16, Karapatis discloses a gong with a round cross-section (Fig. 3) is connected to another gong with a round cross-section (Fig. 3) of a different diameter.
With regard to Claim 17, Karapatis discloses a gong with a square cross-section (Fig. 3) with a first surface area is connected to a gong with a square cross-section (Fig. 3) with a second surface area different from the first surface area.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having striking mechanisms and gongs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833